Citation Nr: 1428268	
Decision Date: 06/23/14    Archive Date: 07/03/14

DOCKET NO.  11-26 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

 1.  Entitlement to an effective date earlier than May 10, 2007, for the grant of service connection for coronary artery disease status post myocardial infarction, for purposes of accrued benefits.

2.  Entitlement to an initial rating in excess of 60 percent for coronary artery disease status post myocardial infarction, for purposes of accrued benefits.


REPRESENTATION

Appellant represented by:	Daniel C. Cummings, Attorney



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Fagan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1967 to November 1968, including service in the Republic of Vietnam.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  In May 2012, the appellant testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).


FINDINGS OF FACT

1.  The Veteran did not submit a claim, formal or informal, for service connection for a heart condition until May 10, 2007.

2.  From May 10, 2007, to June 5, 2010, the Veteran had a service-connected disability rated as 100 percent and additional service-connected disabilities independently rated as 60 percent or higher to warrant special monthly compensation at the housebound rate. 

3.  An award of an increased initial rating for coronary artery disease would not result in additional monetary benefits for accrued purposes.


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than May 10, 2007, for the grant of service connection for coronary artery disease status post myocardial infarction have not been met.  38 U.S.C.A. §§ 5101, 5110, 7104 (West 2002); 38 C.F.R. §§ 3.151, 3.155, 3.400 (2013).

2.  The appeal seeking an initial rating in excess of 60 percent for coronary artery disease status post myocardial infarction is dismissed as moot.  38 U.S.C.A. §§ 1155, 5107, 5121 (West 2002); 38 C.F.R. §§ 3.4, 3.1000 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a). 

Significantly, however, in this case, the appellant's claim arises from her disagreement with the effective date and initial rating assigned following the grant of entitlement to service connection for the Veteran's coronary artery disease status post myocardial infarction.  Once service connection is granted, the claim is substantiated and additional VCAA notice is not required, and as such, any defect in the notice is considered nonprejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Moreover, claims for accrued benefits must be based on evidence contained in the claims file at the date of death.  38 C.F.R. § 3.1000.  Furthermore, the appellant has submitted VA generated documents which she alleges show a claim was filed in the 1990s.  Accordingly, she has actual knowledge of what is needed to substantiate the claim for an earlier effective date.  Accordingly, the appellant is not prejudiced by any notice error, and adjudication on the merits may proceed.

The Veteran was granted service connection for coronary artery disease (CAD) status post myocardial infarction, effective May 10, 2007, the date an original application for service connection for a heart condition was received.  

The effective date for an award of service connection for claims received within 1 year after separation from service shall be the day following separation from service, or date entitlement arose; otherwise, the effective date shall be the date of receipt of claim, or date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(b). 

In order for benefits to be paid to any individual under the laws administered by VA, a specific claim in the form prescribed by the Secretary must be filed. 38 C.F.R. § 3.151(a) (2013).  A "claim" or "application" is defined by VA regulation as "a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit."  38 C.F.R. § 3.1(p) (2013).  An informal claim is "[a]ny communication or action, indicating an intent to apply for one or more benefits . . . ."  and must identify the benefit sought.  38 C.F.R. § 3.155(a) (2013).  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  Id.

Where compensation is awarded pursuant to a liberalizing law or VA issue which became effective on or after the date of its enactment or issuance, in order for a claimant to be eligible for a retroactive payment under the provisions of this paragraph the evidence must show that the claimant met all eligibility criteria for the liberalized benefit on the effective date of the liberalizing law or VA issue and that such eligibility existed continuously from that date to the date of claim or administrative determination of entitlement.  38 C.F.R. § 3.114(a)

Initially, ischemic heart disease, including CAD, was not recognized as an Agent Orange presumptive disorder until August 31, 2010.  See 75 Fed. Reg. 53,202 (Aug. 31, 2010).  The Board notes the Veteran's initial claim for service connection for CAD was denied in an April 2008 rating decision.  The Veteran died in July 2010.  Thereafter, the claim was reviewed by the RO due to the addition of CAD as an Agent Orange presumptive condition, and service connection was granted for CAD effective May 10, 2007, the date of the Veteran's original claim for service connection.  As this date is well before the August 31, 2010 effective date of the law adding ischemic heart disease as an Agent Orange presumptive disorder, the provisions of 38 C.F.R. § 3.114 are not applicable. 

Therefore, the effective date for the grant of service connection for CAD must be assigned pursuant to 38 C.F.R. § 3.400.  See 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  The Veteran's original claim for service connection for a heart condition was received by VA on May 10, 2007.  There is no indication that the Veteran intended to file a claim for service connection for CAD any time prior to May 10, 2007.  In fact, in his May 2007 application for VA compensation, the Veteran explicitly denied having filed any prior claim for VA benefits.  Thus, May 10, 2007, is the appropriate effective date.

While the appellant testified during her May 2012 hearing that an earlier service connection claim was filed by the Veteran sometime in the early 1990s, the Board notes that no such claim appears in the Veteran's claims file.  The Board acknowledges the evidence the appellant has referenced in support of her claim, namely a notation in a January 1993 VA treatment note concerning "SSI/disability" and a January 1993 request by the Veteran for his entire medical chart for purposes of "Disability Benefits."  However, the Board finds that evidence to be outweighed by the Veteran's affirmative denial of having filed a previous claim for VA benefits in his May 2007 application for VA compensation.  Further, the Board finds that the early general references to "disability" do not rise to the level of demonstrating intent to file a VA claim for service connection for a heart condition.  Indeed, the January 1993 note appears to discuss the Veteran's disability in the context of SSI and work - noting that the Veteran agreed with management concerning his disability because he could not lift above a certain weight.  There was no specific mention of VA benefits.  Additionally, while the January 1993 request for his VA medical chart does note that the purpose of the records was for "Disability Benefits," that record does not mention the Veteran's heart condition, and at most, suggests that the Veteran was thinking about filing a claim.  More likely, however, is that it referenced the SSI disability claim specifically noted elsewhere in the records.  However, on its face, that document does not demonstrate an intent to apply for service connection for a heart condition, or that such actually occurred.  See 38 U.S.C.A. § 5101(a); 38 C.F.R. §§ 3.151(a), 3.155(a).

Moreover, the Board notes the appellant submitted a May 1992 VA letter she argues reflects that a prior claim was filed.  However, that letter was from the VA medical center (VAMC), not the RO, and is a form letter addressing changes to billing Vietnam veterans for treatment of nonservice connected conditions when those veterans "claim to have been exposed to the Agent Orange herbicide."  This letter does not suggest that the Veteran filed a "claim" for service connection for heart disease at the RO as defined by 38 C.F.R. § 3.151; rather, the word "claim" as used by the VAMC in the letter indicates that it applies to Veteran's who have alleged exposure to Agent Orange.  Again, the Board finds the Veteran's denial of filing any prior claim at the time he filed his application in 2007, to be more probative than the current recollection of a discussion between the Veteran and the appellant as to why he checked off that box.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-1337 (2006) (the lack of contemporaneous records, the significant time delay between the affiants' observations and the date on which the statements were written, and conflicting statements of the veteran are factors that the Board can consider and weigh against lay evidence). 

Further, while the appellant asserts that an earlier effective date is warranted because medical evidence shows treatment for heart problems in the early 1990s and because the Social Security Administration (SSA) found that the Veteran had been disabled since June 1992, the mere existence of medical evidence of a disorder does not establish intent to seek service connection or establish entitlement to an earlier effective date.  See Brannon v. West, 12 Vet. App. 32, 35 (1998); Lalonde v. West, 12 Vet. App. 377, 382 (1999).  Rather, a claim must be filed in order for any type of benefit to accrue or be paid, and a claim for service connection must indicate intent to apply for that benefit.  See 38 U.S.C.A. § 5101(a); 38 C.F.R. §§ 3.151(a), 3.155(a); Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998).  While information contained in treatment records may constitute an informal claim, that is only appropriate in cases where service connection has already been established, 
or where a claim was previously denied due to the disability not rising to a compensable level.  38 C.F.R. § 3.157(b); MacPhee v. Nicholson, 459 F.3d 1323 (Fed. Cir. 2006).  Neither of those circumstances was present in this case.

In any event, an effective date for service connection is not assigned based on the date the claimant asserts that the disability appeared, or on the date of the earliest medical evidence demonstrating the existence of such disability and a causal connection to service.  Rather, the effective date is assigned based on the date that the application or claim upon which service connection was eventually granted 
was received by VA.  See 38 C.F.R. § 3.400; Lalonde, 12 Vet. App. at 382-83.  Therefore, the proper effective date is May 10, 2007, the date on which the Veteran's initial claim was received.  See 38 C.F.R. § 3.400.


As the preponderance of the evidence is against an effective date prior to May 10, 2007 for the grant of service connection for coronary artery disease, the benefit-of-the-doubt doctrine is inapplicable and the claim must be denied.  38 U.S.C.A. § 5107.

Finally, because the Board has denied entitlement to an earlier effective date for the grant of service connection for CAD, there are no additional amounts to be paid to the appellant as accrued benefits.  While the appellant asserts that an initial rating in excess of 60 percent is warranted for the Veteran's CAD status post myocardial infarction, such an award would not result in any additional monetary benefit.  In this regard, from May 10, 2007, until his death on June 5, 2010, the Veteran was 
in receipt of 100 percent schedular rating plus additional special monthly compensation due to having a single disability rated at 100 percent plus additional disability rated at 60 percent or more.  38 C.F.R. § 3.350(i)(1).  As such, he was in receipt of the maximum VA benefits payable during that period based on the adjudicated disabilities, and a grant of an increased initial rating for CAD would 
not result in any additional monetary benefit being payable.  Thus, there would 
be no additional benefit that remained due and unpaid.  38 C.F.R. § 3.1000; 38 U.S.C.A. § 5121.  Accordingly, adjudicating the claim for increase would have no effect on entitlement to accrued benefits, and the appeal as to an increased initial rating for CAD status post myocardial infarction is dismissed as moot.



ORDER

An effective date earlier than May 10, 2007, for the grant of service connection for coronary artery disease status post myocardial infarction, is denied.

The appeal seeking an initial rating in excess of 60 percent for coronary artery disease status post myocardial infarction is dismissed as moot.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


